Opinion issued November 15, 2016




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00819-CR
                           ———————————
                     IN RE GEORGE AGUILAR, Relator



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, George Aguilar, confined and proceeding pro se, has filed a petition

for a writ of mandamus seeking an order directing the trial court “to conduct a

hearing,” asserting that he has been “unable to obtain effective assistance [of




                                        1
counsel] with preparing for a trial by jury” and “unsuccessful with obtaining

discovery.”1

      We deny the petition.

                                   PER CURIAM
Panel consists of Justices Keyes, Higley, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




1
      The petition identifies the underlying case as The State of Texas v. George Aguilar,
      cause number 1497176, in the 174th District Court of Harris County, Texas, the
      Honorable Ruben Guerrero presiding.
                                           2